DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 20160172742).
Re claim 1, Forster teaches an RFID device (d3, FIG. 13, label 1304, paragraph [0002]+) comprising a band (1304), an RFID inlay attached to the band near a first end of the band (1308), .
Claims 1-2, 6-9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al. (US 20150041547).
Re claim 1, Sofoulis et al. teaches a wearable device comprising a band (11) with first and second opposing ends; an RFID inlay attached to the band (RFID device 13) near the first end; at least one security cut in the band that extends into the RFID inlay (19/16).
Re the limitation that the inlay is attached to the band “near a first end of the band” FIG. 2+ teaches such limitations wherein 13 is attached to 11 “near a first end” of 11.  The Examiner has interpreted the inlay 13 to include 15 and 21 (21 comprises 22 and 23).
Re the  limitation of an adhesive positioned along a portion of the band and extending partially onto the RFID inlay and the at least one security cut, the Examiner notes that paragraph [0021] + teaches that in one aspect, there is first and second locking means that engage each other and may incorporate an adhesive located at a first and second end of the wristband.  Paragraph [0054] + teaches the short band 18 has an adhesive section 18 (FIG. 1+).  Given such 
To clarify, as the adhesive is along the band and located at one or more portions as discussed above (end portions of the band), and the inlay extends from end to end of the band and includes security cuts which extend towards each end of the band, it would have been obvious for the adhesive to extend onto security cut (such as under) because in FIG. 3 there is an adhesive described under the short section which includes cuts at the end of the short band and it would have been obvious for the adhesive to be overlapped by the at least one cut in order to provide an adequate amount of adhesive to secure the ends of the bands, or alternatively, for the at least one security cut to extend all the way to the end of the short end in order to provide security cuts for protection, which would result in the adhesive extending “onto” the security cut.  Alternatively, the cuts at 19 would have the adhesive extended onto them when the band is wrapped on a wrist.  While the prior art does not explicitly recite that the adhesive and cut overlap, as there would obviously be a thickness of the adhesive in the length direction of the band in order to secure the band ends, it would have been obvious that as the cuts extend so close to the end of the bands, that they could overlap in order to have adequate amounts of adhesive and adequate cuts for security and adhesion region, which would not produce any unexpected results.
To further clarify, Sofoulis teaches that the adhesive, when the band is wrapped and secured around a wirst, extends partially onto the inlay (the inlay includes the long and short antenna portions which are overlapped when secured together via the adhesive which results in 
Re claim 2, short band section 18 has an adhesive section applied to a front (FIG. 1).  The Examiner has interpreted that when securing the band around a wrist, adhesive is applied to the front and back fo the band for forming an adhesive closure (the bottom of the shortband section 18 has adhesive which attaches to the top of long band section 16, thus adhesive is applied to the front and back since the front and back are secured toether with adhesive which is now on the front and back. Claim 12 teahces first and second locking means at different ends using an adhesive.
 Re claim 6, re FIG. 1+ the RFID inlay is interpreted as on a back surface such as when its wrapped or back surface can be interpreted as the bottom surface as “back” has not been explicitly defined.
Re claim 7, the Examiner notes that by securing the band around the wrist, the adhesive closure is formed.  The adhesive closure if positioned along the RFID inlay in that it overlaps a short section of the inlay.  A portion of the RFID inlay extends beyond the adhesive enclosure in the direction of the first end, wherein the first end is interpreted as one of the long and short ends.
Re claim 8, when on a wrist the inlay is partially positioned between the closure and a first end as a first and second end have not been specifically defined.
Re claim 9, the adhesive closure is positioned along the RFID inlay (FIG. 1) in that it partially overlaps the RFID inlay (antennas).
Re claim 17, the teachings of Sofoulis et al. have been discussed above re claims 1, 2, and 6.  

Re claim 19, the inlay is between the closure and first end such as per FIG.1 of Sofoulis et al. wherein at least part of the inlay is between the adhesive and an end.  
Claims 2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al., as discussed above in view of Attia et al. (US 6016618).
The teachings of Sofoulis et al. have been discussed above but is silent to the interpretation that there are a separate first and second adhesive on the front and back of the band.
Attia et al. teaches such limitations (FIG. 6+).
Prior to the effective filing date it would have been obvious to combine the teachings for enhanced securing by allowing the formed band to be continuous with its securing closure by having adhesive on opposite faces as shown in FIG. 8, as opposed to having adhesive on same facing faces, which would result in a band that is not as intuitively to adhesively secure and could result in a more oval shaped cross section when secured on a wrist as opposed to a move circular cross section which results from opposite faces having adhesive thereon and which also provides aesthetic and ease of use benefits.  The Examiner notes that the inlay extends beyond the adhesive closure in the direction of the first end, such as when the inlay extends to an opposite end of the band, for example. 
Re claims 7-9 as the inlay extends nearly the length, the closure is along the inlay and the inlay extends beyond the closure and the inlay is between the adhesive and the first end (at least partially).  This is interpreted as the closure positioned along the inlay.  
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al., as discussed above in view of Lerch et al. (US 20060087438) and Saint et al. (US 20060236578).
Re claim 3, the teaching of Sofoulis et al. have been discussed above but are silent to a laminate layer and a flap
Lerch et al. teaches the adhesive 140 does not extend of the end, and thus creates a flap (FIG. 1B wherein the closure is between the first and second end).
Prior to the effective filing date it would have been obvious to combine the teachings such as for ease of application to the wristband so as to not extend past the edges or to create a flap for eventual removal/ destruction of the bracelet, thus providing a specific adhesive locking mechanism for securing and also disabling at removal, while being low profile, simple to produce, low cost, and aesthetically neutral.
Sofoulis et al. / Lerch et al. have been discussed above but are silent to a laminate.
Saint et al. teaches a laminate sheet 10.
Prior to the effective filing date it would have been obvious to combine the teachings for a laminate construction such as for protection/ durability, ease of manufacturing, aesthetics, etc.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al., as discussed above, in view of Laurash et al. (US 6836215).
Re claims 3-5 the teachings of Sofoulis et al. have been discussed above but are silent to the laminate layer and flap (claim 3) and pre-cut/ cut-on-press inlays (claims 4-5).
Laurash et al. teaches such limitations via the laminated structure (FIG. 2+) including that adhesive 6 not at the end, thus creating a flap (FIG. 1 re claim 3) and (FIG. 10A+ wherein the method of forming the inlay is not germane to the device itself re claims 4-5).  A flap at the first end of the band is shown in FIG. 10A+,  and the claims do not limit the “first end” and “second 
Prior to the effective filing date it would have been obvious to combine the teachings for ease of assembly/ manufacture, and for creating a lip/ flap for ease of use that as being integral provides protection and reduced complexity/ manufacturing to produce and reduced misalignment.  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sofoulis et al., as discussed above, in view of Krishna et al. (US 20120056719).
Re claims 10-11, the teachings of Sofoulis et al. have been discussed above but is silent to two RFID inlays, and the inlays linked (claim 11).
Krishna et al. teaches such limitations (paragraph [0030] + for read range and continuous monitoring without a dense RFID reader infrastructure.   Re claim 11, they are interpreted as linked in that they are on the same band and are used together for read range purposes.
Prior to the effective filing date it would have been obvious to combine the teachings for enhance/ increased communications, security, and storage as expected with two RFID inlays.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al., as discussed above, in view of Laurash et al. (US 6836215).
Re claim 12-13 Sofoulis et al. teaches a wearable band with a base layer and a security cut in the band, an RFID inlay and an adhesive forming a closure between first and second ends as discussed above.  The band has first and second ends and a front and back.  As discussed above there is adhesive between the ends and can be on both ends.
Sofoulis et al. is silent to the laminate layer.

Re the limitation that the inlay is attached to the band “near a first end of the band” FIG. 2+ of Sofoulis et al. teaches such limitations wherein 13 is attached to 11 “near a first end” of 11.  13 includes 15 and 21 (21 comprises 22 and 23).
Re the limitation of the flap between the adhesive closure and the first end of the band where the RFID inlay is positioned on the flap between the adhesive closure and the first end, the Examiner notes that Laurash et al. teaches (col 14, lines 22+) that adhesives can be on both ends, and thus a flap (FIG. 3A+) would have been obvious to be between the adhesive closure and a first (or second) end of the band, wherein the inlay is on the flap between the closure and the first end, because the inlay is on the flap as shown and since there is adhesive on both ends, the inlay is interpreted as being between the adhesive and the first end. 
Prior to the effective filing date it would have been obvious to combine the teachings for such expected results protection, (durability, ease of manufacture, etc.) and providing a foldable flap for security/ protection by being an integral flap formed such that tooling and work requirements for product are simplified/ reduced and reducing alignment issues. 
Re claim 13, Sofoulis et al. teaches the inlay is on a back of the band and under and beyond the enclosures and security cut.  It extends beyond the closure since the inlay spans nearly the whole length.  In Laurash et al. absent more specific limitations, the inlay is interpreted as positioned “on” the back of the band.  
Re claim 14, the inlay is on a back of the band (FIG. 5).  It extends beyond the one security cut since it spans the length.  The inlay extends under the enclosure such as when the 
Re claim 15, severing of the cuts disables the inlay.
Claims 8, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al., as discussed above, in view of Laurash et al., as discussed above..
Re claims 8, 16, 19, and 20 the teachings of Sofoulis et al. have been discussed above but are silent to showing the inlay between an adhesive closure and first/second end.
Laurash teaches such limitations (FIG. 1).
Re claim 20, FIG. 1 of Laurash et al. shows a flap as an obvious expedient for using and wearing the bracelet (ease of use and ease of manufacture).
Prior to the effective filing date it would have been obvious to combine the teachings for ease of manufacture and conventional techniques.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al., as discussed above, in view of Lerch et al., as discussed above.
Re claim 17, the teachings of Sofoulis et al. have been discussed above.  Re the limitation that the inlay is attached to the band “near the first end of the band” FIG. 2+ of Sofoulis et al. teaches such limitations wherein 13 is attached to 11 “near a first end” of 11.  13 includes 15 and 21 (comprises 22 and 23).
The Examiner has interpreted the adhesive does not extend to the end in FIG. 1 and thus is small flap at the end, thus Lerch et al. teaches the adhesive 140 does not extend of the end, and thus creates a flap (FIG. 1B wherein the closure is between the first and second end).

Re the newly added limitation that the adhesive closure is between adhesive alone a portion of a front side of the band and along a portion of a back side of the band, as per FIG. 1B, the Examiner notes that the closure is interpreted as being formed when the adhesive along a portion of the front side adhesively connects to a portion of the back side of the band.  Even further, the Examiner notes that adhesives at the back and front of opposing ends is well known and conventional in the art for adhesive connections.
Re claim 18, the inlay extends under the adhesive such as when it is worn.  Alternatively, it is under the adhesive in the unworn position.  The inlay extends beyond the adhesive in both directions as it extends towards both ends. 
Re claim 19, the inlay is between the closure and first end such as per FIG.1 of Sofoulis et al. wherein at least part of the inlay is between the adhesive and an end.  
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al./ Lerch et al., as discussed above, in view of Laurash et al., as discussed above.
Re claim 17-19, the teachings of Sofoulis et al. /Lerch et al. have been discussed above but are silent to showing the inlay between an adhesive closure and first end (re claim 19), and that there is adhesive at both ends ).
Laurash teaches such limitations (FIG. 1+ and as discussed above).
Prior to the effective filing date it would have been obvious to combine the teachings for ease of manufacture and conventional techniques to provide an adhesive/ securing/ disabling 
Re claim 20, FIG. 1 of Laurash et al. shows a flap as an obvious expedient for using and wearing the bracelet (ease of use and ease of manufacture).
Claim 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson (US 6050622) in view of Sofoulis et al., as discussed above.
Re claim 1, Gustafson teaches an wearable RFID device comprising first and second opposing ends (FIG. 1+ and col 3, line 38-59) comprising a  band (FIG. 1+; strip 1); an RFID inlay attached to the band near a first end of the band (circuit 2 comprising coil 23 with connection wires 22 and capsule 20) attached to the band and “near” a first end of the band; at least one security cut in the band that extends into the RFID inlay (cut perforations 24, 53 FIG. 1, 4, 11 and col 9, lines 12-15), and an adhesive positioned along a portion of the band and extending partially onto the RFID inlay (FIG. 1 at 11/12).  The adhesive is interpreted as extending partially onto the security cut in FIG. 1 as it abuts it (FIG. 1+ at 12/11).  As the safety circuit 2, transmitter capsule 20, paths 21, connection wires 22, and coil 23 are “glued” there is interpreted as an adhesive extending onto the at least on security cut as it abuts against it/ passes through it and extends onto the RFID inlay as it is in direct contact with the inlay itself.
Gustafson is silent to explicitly reciting the adhesive extending into the cut and adhesive on the front and back.
Sofoulis et al. teaches such limitations as discussed above.
Prior to the effective filing date it would have bene obvious to combine the teachings for ease of forming the adhesive by having it continuous including through the cuts for security and for providing a uniform appearance by having adhesive on opposite surfaces so as to form an .   
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint et al., as discussed above, in view of Sofoulis et al., as discussed above.
Re claim 1, Saint et al. teaches a wearable band with RFID inlay attached (FIG. 12+).  Re the limitation that the inlay is attached to the band “near a first end of the band”, FIG. 12+ teaches such limitations, as “near” is a relative term of degree and broadly interpreted to be met by an inlay attached to the band.  Saint et al. teaches adhesive (FIG. 5+ along the band onto the inlay).
Saint et al. is silent to a security cut into the inlay.  
Sofoulis et al. at FIG. 5 shows cuts made all over the band, and thus would include the adhesive portion.  
Prior to the effective filing date it would have been obvious to combine the teachings for security.
Re claim 3, as there is a laminate sheet assembly 10, it is interpreted as having a base and laminate layer.  There is a flap positioned at a first end of the band (FIG. 3).  
Claims 1, 4-5, 12, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al., as discussed above, in view of Sofoulis et al., as discussed above.
Re claim 1, Laurash et al. teaches a band (FIG. 3A+, RF inlay 130). Re the limitation that the inlay is attached to the band “near a first end of the band”, FIG. 12+ teaches such limitations, as “near” is a relative term of degree and broadly interpreted to be met by an inlay attached to the band. Laurash teaches an adhesive along a portion of the band extending onto the RFID inlay (FIG. 6+).

Sofoulis et al. teaches (FIG. 5), such limitations, wherein the security cut extends the length of the band, and thus would have been obvious to be in the adhesive extending area. 
Prior to the effective filing date it would have been obvious to combine the teachings for security.
Re claim 4, Laurash et al. teaches precut inlay of a chip and antenna (FIG. 10A+).
Re claim 5, the Examiner notes that method of forming is not germane to the device itself.  Nonetheless, FIG. 11A+ and abstract+ teaches die cutting, interpreted as cut-on-press inlays with a microchip and antenna.
Re claim 12, Laurash et al. teaches such limitations as discussed above including the adhesive at the ends, and RFID inlay located near an end, a laminate layer, and a flap with the RFID inlay.  As there is a laminate a base layer is an obvious epedeint for laminating (layers).  The Examienr notes that the RFID inlay is on the flap and beween the closure (one end) and the first end (interpreted as other end).  The adhesive closure is btweeen the first and second ends as is typical for secuing.  
Laurash et al. is silent to the security cut.  
Sofoulis et al. teaches such limitations as discussed above, the cuts extending throughout the band.
Prior to the effective filing date it would have been obvious to combine the teachings for security.
Re claim 17, Laurash et al. teaches (col 14, lines 22+) that adhesives can be on both ends and thus teaches the band with the adhesive closure as recited.   Laurash et al. teaches the RFID 
Sofoulis et al. teaches such limitations as discussed above, the cuts extending throughout the band.
Prior to the effective filing date it would have been obvious to combine the teachings for security.
Claims 1, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al., as discussed above, in view of Sofoulis et al., as discussed above.
Re claims 1, 10, and 11, Krishna et al. teaches a band, and RFID inlay attached to the band, a second RFID inlay attached to the band and linked to the RFID inlay (abstract and paragraph [0031]+).  The inlays are linked as they are on the same band.  Re the limitation that the inlay is attached to the band “near a first end of the band”, the Examiner notes that Krishna et al. teaches the inlay is incorporated into a label (paragraph [0017] +, [0026] +,) which is interpreted as attached to the band near the first end.  Paragraph [0040] + teaches adhesives for closing the band.
Krishna et al. is silent to a security cut.
Sofoulis et al. teaches such limitations (discussed above) that extend throughout the band including the inlay. Prior to the effective filing date it would have been obvious to combine the teachings for security.
Re claim 17, that limitations have been discussed above.
Claims 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al., as discussed above, in view of Sofoulis et al., as discussed above..

Re the newly added limitation of the flap between the adhesive closure and band and the RFID is on the flap between the closure and end, FIG. 3A+ teaches such limitations, especially as adhesive can be at both ends of the band as discussed above and thus the inlay is on the flap between an end and closure (inlay is between opposite ends of the band).  
Laurash et al. is silent to a security cut in the band.
Sofoulis et al. teaches cuts that extend the length of the band, as discussed above.  
Prior to the effective filing date it would have been obvious to combine the teachings for security
Re claim 13, the inlay is on a back of the band and extends under and beyond the closure and cut (cuts of Sofoulis et al.).
Re claim 14, the inlay is positioned one back between the adhesive closure and the first end as the inlay extends towards both ends along the length.
Re claim 15, severing along the cuts disabled the device.
Re claim 17, the limitations have been discussed above.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejection above and as clarified in the rejection above.  

Re the Applicants argument of the 103 rejection that Sofoulis does not teach “an adhesive positioned along a portion of the band and extending partially onto the RFID inlay at the at least one security cut”, paragraph [0021]+ teaches that there are first and second locking means (adhesive) to engage each other when the wristband is secured to an object and break/ disable the RFID when they are damaged/ tampered.  Thus is would have been obvious to extend into the inlay (inlay is 13+15+23+29).  Further, FIG. 3 shows adhesive sticker 51 that is removed to reveal adhesive to secure the ends of the band together.  Therefore, this area extends onto the RFID inlay (antenna is overlapped) and the at elast oen security cut (cuts 29 are overlapped) and thus the adhesive is positioned along a portion fo the band and extends partially onto the inlay and at least one security cut as it overlaps by being on the other side, and hence is “onto” the inlay and cut.  
Re the many of the Applicants remarks regarding art rejections stated that the prior art does not disclose or suggest the elements of the claims without specifying details.  The Examiner maintains that “wearable” in the preamble without providing structural limitations in the claim body does not appear to differentiate from the prior art structures which are capable of being 
Re the Applicants argument that Sofoulis does not teach that the adhesive is applied to a front and back (claim 2) or a band formed by an adhesive closure between an adhesive positioned along a portion of a front side of the band and a portion of  a back side of the band (claim 17), the Examiner disagrees.  Claim 12 of Sofoulis teaches the first and second locking means on opposite ends using adhesive.  FIG. 3 shows the bottom of one end has an adhesive, which would connect to the top of the other end when wrapped around a wrist, and thus would have the claimed adhesive on a front and back of the band for closing the first and second ends.  The Examiner has interpreted that the “inlay” of Sofoulis is at least the chip, antenna module, and the long and short band portions.  
Re the Applicants argument of Sofoulis/ Attia, namely that Attia fails to teach adhesive coated faces are positioned along a portion of both the front and back fo the band, FIG. 8 appears to teach this, so that when the band is assembled around a wrist, the portions can mate to secure.
Re the Applicants argument of Sofoulis/ Laurash, namely that there is no teaching of an RFID inlay located near the first end of the band, the Examiner notes that as discussed above, the inlay includes elements that extend to the peripheral dimensions of the tag, and thus the inlay is located near the ends of the band because of how it extends.  The claim limtations do not preclude such an interpretation of the inlay.  Re the argument that there is noteaching of a flap between the adhesive closure and the first end of the band, wherein the inlay is positioned on the flap between the adhesive closure and the first end, Laurash teaches the inlay on the flap (FIG. 3+).  This flap si interpreted as between the adhesive closure (adhesive at one end of the band) 
Re the Applicants argument of Gustafson/ Sofoulis that Gustafson  does not teacha n adhesive positioned along a portion of the band and extending partially onto the RFID inlay and at least one security cut, the Examienr notes that the this has been addressed in the office action.  The “inlay” is interpreted as extending from the ends of the band, and thus the adhesive on the band extends ont the inlay which has a cut.  Having the adhesive extend onto the cut has been taught above by Sofoulis.  
The examiner notes that the inlay of the prior arts are interpreted as a plurality of components that extend from end/ near end to opposite ends of the structure.  Therefore, security cuts in the band are interpreted as being in the inlay.  Adhesives on the band therefore are interpreted as extending onto the inlay and also can be itnepreted as extending onto the cut even when on opposing sides of a same surface, because the adhesive is still “on” the inlay and cut.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887